Chapter 14658 Laws of Florida, 1931, commonly known as the 1931 Chancery Act, was designed to expedite chancery procedure, not to set up new standards in pleading by which clearness, distinctness or conciseness of allegation and averment may be measured.
The purpose of all pleading, whether at law or in chancery, is to present clearly, distinctly and concisely an issue of fact material and necessary to the judgment or decree to be rendered. The chancery act, supra, was designed to be a step in the direction of reaching that goal. It was never intended by the framers of the act, nor do the words of it indicate, that its purpose was to put a premium upon indifferent pleading.
The purpose of attaching the written instrument sued upon to a declaration or a bill in chancery and by apt words making it a part of the declaration or bill was to enable the court to determine whether the allegations of the bill, or declaration as to the legal effect of the instrument, or the particular clause or covenant contained in it of which a breach constituting the cause of action or complaint is alleged, are correctly stated, not to substitute the instrument itself for the declaration or bill. If the legal effect of the covenants contained in the mortgage or instrument sued upon is alleged in the bill and a breach of such covenants is alleged in the bill or declaration, the rule does not require that the substance of the entire instrument or mortgage should be set out in the bill and to that extent only was the rule designed to modify the rule announced in Hemphill v. Nelson, 95 Fla. 498,116 South Rep. 498, and repeated in *Page 34 
Eadson v. Cent. Farmers' Trust Co., 100 Fla. 348,129 Sou. Rep. 698, and Citizens State Bank vs. Jones, 100 Fla. 1492, 131 So.2d Rep. 369, if indeed the rule relating to the subject as defined by those cases rightfully interpreted is contrary to the requirements of the Chancery Act, supra.
In my opinion, the confusion, if any, produced by the above cases, in so far as they relate to the matter under consideration, arises from the use of untechnical language in the cases, statutes and text books relating to the subject.
A person bringing an action because of the breach by another of an agreement, promise or covenant contained in a written instrument rests his action upon the breach of the particular agreement, promise or covenant as he interprets its effect. He does not, except in the most general and untechnical sense, bring his action upon the "entire instrument or writing."
The rules of pleading indeed never required more as to necessary allegations or averments in an action brought for a breach of some covenant or agreement contained in a writing than is required by the Chancery Act.
I am of the opinion therefore that the motion to dismiss was well founded and that the order of the Chancellor, which contained a very clear discussion of the rule of pleading and most intelligible elucidation of its purpose, should be affirmed.